Citation Nr: 1145655	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-27 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from May 1957 to April 1959.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In that decision, the RO, among other things, denied entitlement to service connection for bilateral hearing loss disability and tinnitus.

In September 2011, the Veteran testified at a hearing before the undersigned using video-conferencing technology; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest in service, within the one year presumptive period, or for many years thereafter, and current bilateral hearing loss disability is unrelated to service.

2.  Tinnitus did not manifest in service or for many years thereafter, and is unrelated to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for entitlement to service connection for bilateral hearing loss disability and tinnitus.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the October 2009 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the October 2009 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  The Veteran was also afforded a December 2009 VA examination and the RO also obtained a December 2010 VA opinion.  For the reasons discussed below, the examination and opinion provide an adequate basis on which to decide the claims.

Finally in this regard, during the Board hearing, the undersigned informed the Veteran that it was incumbent upon him to submit any potentially relevant evidence in his possession in support of his claims.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 (2010) was applicable to Board hearings in September 2011, complied with this regulation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for bilateral hearing loss disability and tinnitus are thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic disease of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In this case, the Veteran has been diagnosed with bilateral hearing loss disability and tinnitus and claims they are due to in service noise exposure.  Given his military occupation specialty (MOS) of field artillery battery man (FABtryman), the Board finds the Veteran's competent testimony regarding in-service noise exposure from weapons to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

The Veteran has thus met the current disability and in-service event or injury requirements.  The dispositive issue in this case is therefore whether there is a nexus between the current bilateral hearing loss disability and tinnitus and service to include the in-service noise exposure, via continuity of symptomatology or otherwise.  For the following reasons, the Board finds there is not.

The evidence, including the Veteran's lay statements, reflects that there was no continuity of hearing loss or tinnitus symptomatology.  The STRs do not contain any notations regarding hearing loss or tinnitus.  The May 1957 enlistment and February 1959 separation examination reports contain normal 15/15 whispered voice hearing test results.  Moreover, the Veteran indicated during the December 2009 VA examination that the onset of his hearing difficulties was 40 years previously and of tinnitus was more than 10 years previously.  During the Board hearing, when asked when he first noticed his hearing loss, the Veteran indicated that he first had his hearing tested in the 1990s, but must have had a hearing problem in order to seek out the hearing testing.  Hearing Transcript, at 10.  When asked if it was sometime in the 1990s that he noticed the hearing problem, the Veteran stated that it became more apparent at that time.  Id.  The Veteran also stated that he first began noticing tinnitus symptoms about twenty years previously.  Id. at 13.  The Veteran testified during the hearing that he worked at the mill beginning shortly after service and folded slabs of lumber off of the logs as they went through the band mill for 8 hours per day.  Hearing transcript, at 5.  He noted that the noise was much less than that of the Howitzers during service.  Id.

Thus, the Veteran's own testimony indicating onset of hearing loss at the earliest 1969 (10 years after service) and tinnitus many years later, combined with the normal whispered voice hearing testing at separation and the lack of complaint or treatment for hearing loss or tinnitus until many years after service, warrants the conclusion that bilateral hearing loss and tinnitus did not manifest in service, within the one year presumptive period, or for many years thereafter.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  There is thus no basis for a finding of continuity of symptomatology.

The only remaining issue is whether there is a nexus between the Veteran's current bilateral hearing loss disability and/or tinnitus and his in-service noise exposure.  An April 2001 VA audiogram and August 2009 Economy Hearing Aid Clinic audiogram reflect that the Veteran had a bilateral hearing loss disability, but neither contains an opinion as to the etiology of this disability.  The only medical opinions as to the etiology of the Veteran's bilateral hearing loss disability and tinnitus are those of the December 2009 VA examiner and the VA audiologist who provided the December 2010 VA opinion.  The December 2009 VA examiner, an audiologist, reviewed the claims file and examined the Veteran.  She noted his in-service noise exposure to Howitzers without hearing protection as his work in a lumber mill for three years after service without hearing protection and recreational noise exposure from occasional hunting without hearing protection.  The VA examiner also noted that the Veteran's family history included a father with hearing loss of late onset probably due to presbycusis.   After examining the Veteran, the VA examiner noted mild sloping to severe bilateral sensorineural hearing loss and concluded that the Veteran's current bilateral hearing loss disability and tinnitus were not likely ("less likely than not") related to service.  As to the bilateral hearing loss disability, the VA examiner reasoned that there was no significant change in hearing from enlistment to separation and that there was post service noise exposure.  As to the tinnitus, she explained that the onset was several years after service.

In December 2010, a different VA audiologist reviewed the December 2009 VA examination report and the Veteran's Board hearing testimony regarding in and post service noise exposure.  She concluded that, based on the Veteran's description of noise exposure from firing Howitzers, his noise exposure from working in a lumber mill, and lack of hearing protection devices in his military occupation and post service recreational activities, as well as the significant number of intervening years from noise exposure and the lack of evidence of military hearing loss, there should be no change in the prior opinion regarding the etiology of the tinnitus and bilateral hearing loss disability.

The Board finds that the above VA examination and opinion are adequate for the following reasons.  Both audiologists accurately described the evidence of record, consistent with the Veteran's December 2010 Veteran's Board hearing testimony, and explained the reasons for their conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Veteran's representative noted during the hearing that the Court in Hensley v. Brown, 5 Vet. App. 155, 159 (1993) held that the absence of a hearing loss disability in service is not in and of itself fatal to a claim for entitlement to service connection for bilateral hearing loss disability.  However, neither VA audiologist indicated that the sole basis for their opinion was the absence of a hearing loss disability in service.  Rather, they gave multiple reasons for their conclusions, including the lack of change in hearing from entrance to separation, the post service occupational and recreational noise exposure, and the number of years between noise exposure and onset.  Consequently, the opinions of the VA audiologists do not run afoul of Hensley and are entitled to substantial probative weight.

The Veteran's representative also noted the greater noise caused by Howitzers than the mill equipment as described by the Veteran.  However, in her December 2010 opinion, the VA audiologist specifically noted the Veteran's Board hearing testimony, which included his description of the greater noise caused by Howitzers in rendering her conclusion.  As there is no indication that the Veteran's representative has medical training, his argument that the greater noise caused by Howitzers than the mill equipment warrants the conclusion that the Veteran's hearing loss disability and tinnitus were more likely caused by the former is entitled to less weight than the contrary opinions of the VA audiologists.

The Board must also consider the Veteran's statements.  The Veteran is competent to testify as to his observations regarding his hearing loss and tinnitus, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted above, the Veteran's testimony does not reflect that there was continuity of hearing loss or tinnitus symptomatology.  As to the Veteran's own statements asserting a relationship between his bilateral hearing loss disability and tinnitus and in-service noise exposure, lay testimony may be competent as to come matters of diagnosis and the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  The Board finds that, while the Veteran is competent to state that he notice decreased hearing ability or ringing in the ears, the question of whether these symptoms were due to in-service noise exposure or other factors relates to an internal medical process that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Consequently, the Veteran's general lay assertions that his bilateral hearing loss disability and tinnitus are related to in-service noise exposure are not competent.  Were they competent, the probative value of these general lay assertions would be outweighed by the specific, reasoned opinions of the VA audiologists.

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for bilateral hearing loss disability and tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


